UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- 07061 ) Exact name of registrant as specified in charter: Putnam Capital Appreciation Fund Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: May 31, 2007 Date of reporting period: February 28, 2007 Item 1. Schedule of Investments: Putnam Capital Appreciation Fund The fund's portfolio 2/28/07 (Unaudited) COMMON STOCKS (99.2%)(a) Shares Value Aerospace and Defense (1.8%) General Dynamics Corp. 70,700 $5,405,722 Lockheed Martin Corp. 22,300 2,169,344 United Industrial Corp. 14,072 759,184 United Technologies Corp. 48,900 3,209,307 Airlines (1.2%) Alaska Air Group, Inc. (NON) 18,067 740,747 Continental Airlines, Inc. Class B (NON) 17,098 677,081 ExpressJet Holdings, Inc. (NON) 233,485 1,688,097 JetBlue Airways Corp. (NON) (S) 292,100 3,595,751 Midwest Express Holdings, Inc. (NON) 62,100 807,300 Automotive (2.7%) Group 1 Automotive, Inc. 2,000 92,540 Harley-Davidson, Inc. 119,200 7,855,280 Johnson Controls, Inc. 61,300 5,749,940 Tenneco Automotive, Inc. (NON) 140,509 3,414,369 Banking (7.6%) Anchor BanCorp Wisconsin, Inc. 6,512 184,094 Bank of America Corp. 274,600 13,968,902 Bankunited Financial Corp. Class A 8,600 210,012 Center Financial Corp. 2,518 54,364 City Bank Lynnwood, WA 11,400 357,618 City Holding Co. 6,266 246,504 Commerce Bancorp, Inc. (S) 528,800 17,672,496 Corus Bankshares, Inc. (SEG) 133,808 2,483,476 FirstFed Financial Corp. (NON) 49,878 2,853,022 Lakeland Financial Corp. 1,290 29,876 Provident Financial Holdings, Inc. 2,192 59,491 Republic Bancorp, Inc. Class A 2,146 46,933 Southwest Bancorp, Inc. 4,361 111,031 U.S. Bancorp 267,900 9,553,314 Basic Materials (%) Ameron International Corp. 1,100 Biotechnology (1.2%) Albany Molecular Research, Inc. (NON) 30,766 291,046 Amgen, Inc. (NON) 85,600 5,500,656 Applera Corp.- Applied Biosystems Group 20,175 623,004 Diversa Corp. (NON) (S) 19,373 145,491 Quidel Corp. (NON) 39,800 428,646 Savient Pharmaceuticals, Inc. (NON) 37,800 511,812 Broadcasting (0.1%) Sinclair Broadcast Group, Inc. Class A 44,839 Building Materials (0.6%) Sherwin-Williams Co. (The) 59,400 Chemicals (0.8%) FMC Corp. 11,678 859,150 Georgia Gulf Corp. 155,355 2,979,709 NewMarket Corp. 16,123 707,638 PolyOne Corp. (NON) 8,200 55,022 PW Eagle, Inc. 5,931 197,028 Commercial and Consumer Services (1.7%) ABM Industries, Inc. 1,525 40,123 CBIZ, Inc. (NON) (S) 10,695 72,940 Chemed Corp. 20,677 957,138 Consolidated Graphics, Inc. (NON) 12,753 908,779 Dun & Bradstreet Corp. (The) (NON) 58,600 5,173,208 ICT Group, Inc. (NON) 5,500 148,830 infoUSA, Inc. (S) 17,600 180,752 Jackson Hewitt Tax Service, Inc. 34,187 1,102,531 Landauer, Inc. 3,648 185,574 Spherion Corp. (NON) 14,467 128,322 Tech Data Corp. (NON) 45,009 1,677,936 Communications Equipment (2.4%) Cisco Systems, Inc. (NON) Corning, Inc. (NON) Computers (4.0%) Adaptec, Inc. (NON) Apple Computer, Inc. (NON) (SEG) Brocade Communications Systems, Inc. (NON) Catapult Communications Corp. (NON) Dell, Inc. (NON) Emulex Corp. (NON) Magma Design Automation, Inc. (NON) (S) Micros Systems, Inc. (NON) MTS Systems Corp. SPSS, Inc. (NON) Trident Microsystems, Inc. (NON) Conglomerates (0.3%) Danaher Corp. Construction (%) Builders FirstSource, Inc. (NON) Consumer (0.1%) CSS Industries, Inc. Helen of Troy, Ltd. (NON) Hooker Furniture Corp. (S) Consumer Finance (6.6%) AmeriCredit Corp. (NON) Asta Funding, Inc. (S) Capital One Financial Corp. Countrywide Financial Corp. World Acceptance Corp. (NON) Consumer Goods (1.4%) Blyth Industries, Inc. Chattem, Inc. (NON) Clorox Co. Consumer Services (0.4%) Labor Ready, Inc. (NON) Distribution (%) BlueLinx Holdings, Inc. (S) Huttig Building Products, Inc. (NON) Electric Utilities (0.3%) Alliant Energy Corp. Puget Energy, Inc. UniSource Energy Corp. Electrical Equipment (%) Insteel Industries, Inc. Electronics (1.2%) Amphenol Corp. Class A Ansoft Corp. (NON) ASE Test, Ltd. (Taiwan) (NON) Greatbatch, Inc. (NON) LSI Logic Corp. (NON) Methode Electronics, Inc. Class A (S) Nam Tai Electronics, Inc. (Hong Kong) Omnivision Technologies, Inc. (NON) (S) Stoneridge, Inc. (NON) (S) Synopsys, Inc. (NON) TriQuint Semiconductor, Inc. (NON) TTM Technologies, Inc. (NON) (S) Zoran Corp. (NON) Energy (1.3%) Grey Wolf, Inc. (NON) Lone Star Technologies, Inc. (NON) Parker Drilling Co. (NON) Trico Marine Services, Inc. (NON) (S) Financial (3.2%) Asset Acceptance Capital Corp. (NON) Independent Bank Corp. 8,152 181,953 MGIC Investment Corp. 155,200 9,366,320 Radian Group, Inc. 61,969 3,560,119 SLM Corp. 164,575 7,014,187 Forest Products and Packaging (0.3%) Albany International Corp. 8,377 286,493 Buckeye Technologies, Inc. (NON) 7,491 95,286 Graphic Packaging Corp. (NON) (S) 14,350 68,880 Louisiana-Pacific Corp. 11,822 244,006 Schweitzer-Mauduit International, Inc. 57 1,360 Universal Forest Products, Inc. 26,347 1,365,565 Gaming & Lottery (%) Dover Downs Gaming & Entertainment, Inc. 8,346 Health Care Services (5.9%) Aetna, Inc. 232,700 10,301,629 American Dental Partners, Inc. (NON) 11,207 226,942 AMICAS, Inc. (NON) 22,982 65,729 Express Scripts, Inc. (NON) 85,800 6,470,178 Lincare Holdings, Inc. (NON) 66,198 2,585,032 Medco Health Solutions, Inc. (NON) 54,400 3,677,984 Odyssey Healthcare, Inc. (NON) (S) 15,422 209,431 UnitedHealth Group, Inc. 260,200 13,582,440 Homebuilding (1.1%) NVR, Inc. (NON) 10,482 Household Furniture and Appliances (1.0%) American Woodmark Corp. (S) 16,051 637,867 Conn's, Inc. (NON) (S) 1,100 27,841 Kimball International, Inc. Class B 11,650 245,000 Select Comfort Corp. (NON) (S) 151,961 2,815,837 Stanley Furniture Co., Inc. 3,100 66,681 Whirlpool Corp. 29,300 2,584,553 Insurance (5.4%) American Financial Group, Inc. 5,021 175,735 American Physicians Capital, Inc. (NON) 16,346 606,110 Amerisafe, Inc. (NON) 14,300 264,264 CNA Surety Corp. (NON) 15,582 307,589 Commerce Group, Inc. 33,150 950,411 Delphi Financial Group Class A 26,086 1,024,919 Direct General Corp. 4,342 90,227 EMC Insurance Group, Inc. 7,400 201,724 Everest Re Group, Ltd. (Barbados) (S) 124,000 12,054,040 FBL Financial Group, Inc. Class A 1,200 46,716 FPIC Insurance Group, Inc. (NON) 300 13,278 Hanover Insurance Group, Inc. (The) 6,231 292,670 Harleysville Group, Inc. 15,600 507,156 HCC Insurance Holdings, Inc. 128,994 4,043,962 Hilb, Rogal & Hamilton Co. 9,650 437,145 Infinity Property & Casualty Corp. 12,781 590,227 Midland Co. (The) 7,618 325,060 National Interstate Corp. 3,312 86,808 Odyssey Re Holdings Corp. 10,170 396,223 Presidential Life Corp. 1,264 25,811 RenaissanceRe Holdings, Ltd. (Bermuda) 22,720 1,165,082 Safety Insurance Group, Inc. 18,300 777,201 SeaBright Insurance Holdings, Inc. (NON) 18,100 340,099 Selective Insurance Group 34,400 840,736 Stancorp Financial Group 22,340 1,076,788 Triad Guaranty, Inc. (NON) (S) 37,928 1,724,207 W.R. Berkley Corp. 114,044 3,717,834 Zenith National Insurance Corp. 38,257 1,842,075 Investment Banking/Brokerage (6.3%) Bear Stearns Cos., Inc. (The) 102,300 15,574,152 E*Trade Financial Corp. (NON) 146,200 3,375,758 Franklin Resources, Inc. 92,700 10,882,053 Goldman Sachs Group, Inc. (The) 43,100 8,688,960 IndyMac Bancorp, Inc. 31,832 1,092,793 Lodging/Tourism (1.0%) Royal Caribbean Cruises, Ltd. 67,800 2,747,934 Wyndham Worldwide Corp. (NON) 95,200 3,351,040 Machinery (1.6%) Applied Industrial Technologies, Inc. 15,115 362,609 Cascade Corp. 24,503 1,388,585 Caterpillar, Inc. 93,000 5,991,060 Manitowoc Co., Inc. (The) 24,235 1,422,595 NACCO Industries, Inc. Class A 2,400 308,232 Regal-Beloit Corp. 8,300 375,492 Wabtec Corp. 6,982 224,820 Manufacturing (1.2%) ITT Corp. 93,000 5,507,460 Teleflex, Inc. 30,300 2,027,676 Media (1.4%) Walt Disney Co. (The) 249,900 Medical Technology (0.4%) Bausch & Lomb, Inc. 7,300 381,498 Immucor, Inc. (NON) 63,252 1,881,114 Medical Action Industries, Inc. (NON) (S) 11,652 258,907 Mentor Corp. 2,532 121,561 Metal Fabricators (%) USEC, Inc. (NON) 4,324 Metals (2.3%) A.M. Castle & Co. 15,130 435,744 AK Steel Holding Corp. (NON) 38,874 899,156 Cleveland-Cliffs, Inc. (S) 50,064 2,823,610 Quanex Corp. 55,769 2,180,010 Shiloh Industries, Inc. 2,136 25,333 Steel Dynamics, Inc. 108,624 4,099,470 United States Steel Corp. 43,100 3,819,522 Natural Gas Utilities (%) Energen Corp. 1,079 Office Equipment & Supplies (0.1%) Steelcase, Inc. 29,922 Oil & Gas (6.1%) Callon Petroleum Co. (NON) 15,973 212,760 Calumet Specialty Products Partners, LP 4,400 180,796 EOG Resources, Inc. 107,500 7,282,050 Giant Industries, Inc. (NON) 41,500 3,134,910 Harvest Natural Resources, Inc. (NON) 39,689 375,061 Hess Corp. 132,700 7,039,735 Meridian Resource Corp. (NON) 21,500 55,470 Occidental Petroleum Corp. 187,900 8,677,222 St. Mary Land & Exploration Co. 37,715 1,358,117 Tesoro Corp. 8,100 738,234 Todco Class A (NON) 119,117 4,059,507 XTO Energy, Inc. 97,000 5,011,020 Pharmaceuticals (2.9%) Alpharma, Inc. Class A 80,505 2,122,112 Bradley Pharmaceuticals, Inc. (NON) 45,263 877,197 Endo Pharmaceuticals Holdings, Inc. (NON) 22,767 710,558 Enzon, Inc. (NON) 21,277 176,174 Johnson & Johnson 78,500 4,949,425 King Pharmaceuticals, Inc. (NON) 184,825 3,446,986 Mylan Laboratories, Inc. 71,097 1,505,123 Sciele Pharma, Inc. (NON) 12,711 292,353 Watson Pharmaceuticals, Inc. (NON) 146,946 3,873,497 Publishing (%) Journal Register Co. 21,900 Real Estate (3.2%) Anthracite Capital, Inc. (R) 48,495 606,672 CBL & Associates Properties (R) 57,276 2,699,418 DiamondRock Hospitality Co. (R) (S) 49,903 902,745 Entertainment Properties Trust (R) 2,952 193,356 Equity Inns, Inc. (R) 126,274 1,957,247 FelCor Lodging Trust, Inc. (R) 70,964 1,673,331 First Industrial Realty Trust (R) (S) 4,588 213,113 Gramercy Capital Corp. (R) 11,300 363,408 Highland Hospitality Corp. (R) 124,976 2,050,856 Hospitality Properties Trust (R) 41,412 1,907,851 Innkeepers USA Trust (R) 14,276 238,409 LTC Properties, Inc. (R) 22,359 578,204 Medical Properties Trust, Inc. (R) 12,263 188,360 National Health Investors, Inc. (R) 51,309 1,559,794 National Retail Properties, Inc. (R) (S) 22,814 551,643 Nationwide Health Properties, Inc. (R) NorthStar Realty Finance Corp. (R) Omega Healthcare Investors, Inc. (R) RAIT Investment Trust (R) (S) Resource Capital Corp. (R) 91 Winston Hotels, Inc. (R) Regional Bells (%) Cincinnati Bell, Inc. (NON) Restaurants (0.7%) Burger King Holdings, Inc. Denny's Corp. (NON) Domino's Pizza, Inc. Luby's, Inc. (NON) Retail (7.3%) Aeropostale, Inc. (NON) AnnTaylor Stores Corp. (NON) Bed Bath & Beyond, Inc. (NON) Big Lots, Inc. (NON) Blair Corp. (S) Books-A-Million, Inc. (S) Brown Shoe Co., Inc. Buckle, Inc. (The) Cato Corp. (The) Class A CSK Auto Corp. (NON) Dollar Tree Stores, Inc. (NON) Home Depot, Inc. (The) Ingles Markets, Inc. Class A Nordstrom, Inc. Payless ShoeSource, Inc. (NON) PC Mall, Inc. (NON) Perry Ellis International, Inc. (NON) Rent-A-Center, Inc. (NON) Systemax, Inc. (NON) (S) Toro Co. (The) Tween Brands, Inc. (NON) Wilsons The Leather Experts, Inc. (NON) Wolverine World Wide, Inc. Schools (0.7%) Career Education Corp. (NON) Semiconductor (0.8%) Advanced Energy Industries, Inc. (NON) Applied Materials, Inc. Asyst Technologies, Inc. (NON) Shipping (0.7%) Accuride Corp. (NON) (S) Arkansas Best Corp. General Maritime Corp. Overseas Shipholding Group Software (4.2%) Hyperion Solutions Corp. (NON) Microsoft Corp. MicroStrategy, Inc. (NON) Oracle Corp. (NON) SYNNEX Corp. (NON) Websense, Inc. (NON) Staffing (0.1%) Heidrick & Struggles International, Inc. (NON) Technology (%) Amkor Technologies, Inc. (NON) Technology Services (2.7%) Acxiom Corp. (SEG) COMSYS IT Partners, Inc. (NON) eBay, Inc. (NON) Harris Interactive, Inc. (NON) Sohu.com, Inc. (China) (NON) SonicWall, Inc. (NON) Tyler Technologies, Inc. (NON) United Online, Inc. Western Union Co. (The) Telecommunications (1.0%) ADTRAN, Inc. 32,600 750,778 Brightpoint, Inc. (NON) 3,685 44,478 CenturyTel, Inc. 82,753 3,703,197 j2 Global Communications, Inc. (NON) 25,372 609,943 USA Mobility, Inc. (S) 34,584 670,238 UTStarcom, Inc. (NON) (S) 79,850 737,814 Textiles (0.3%) Jones Apparel Group, Inc. 9,449 311,061 Kellwood Co. (S) 32,122 1,012,807 Maidenform Brands, Inc. (NON) 23,100 422,961 Tobacco (0.1%) Alliance One International, Inc. (NON) 33,919 285,259 Universal Corp. 6,330 333,401 Toys (0.7%) Hasbro, Inc. 145,989 Transportation Services (0.1%) HUB Group, Inc. Class A (NON) 21,672 Trucks & Parts (0.7%) Autoliv, Inc. (Sweden) 71,265 4,065,664 Noble International, Ltd. (S) 9,927 187,322 Standard Motor Products, Inc. (S) 8,290 127,500 Waste Management (%) Darling International, Inc. (NON) 5,281 Total common stocks (cost $549,351,516) SHORT-TERM INVESTMENTS (4.0%)(a) Principal amount/shares Value Short-term investments held as collateral for loaned securities with yields ranging from 5.29% to 5.46% and due dates ranging from March 1, 2007 to April 29, 2007 (d) $15,519,101 $15,490,141 Putnam Prime Money Market Fund (e) 9,887,043 9,887,043 Total short-term investments (cost $25,377,184) TOTAL INVESTMENTS Total investments (cost $574,728,700) (b) FUTURES CONTRACTS OUTSTANDING at 2/28/07 (Unaudited) Number of Expiration Unrealized contracts Value date depreciation Russell 2000 Index Mini (Long) 13 $1,033,110 Mar-07 $(16,786) S&P 500 Index (Long) 2 704,450 Mar-07 (18,208) S&P Mid Cap 400 Index E-Mini (Long) 8 673,120 Mar-07 (426) Total $(35,420) NOTES (a) Percentages indicated are based on net assets of $630,079,184 . (b) The aggregate identified cost on a tax basis is $574,826,812, resulting in gross unrealized appreciation and depreciation of $90,033,893 and $14,683,027, respectively, or net unrealized appreciation of $75,350,866. (NON) Non-income-producing security. (SEG) A portion of these securities were pledged and segregated with the custodian to cover margin requirements for futures contracts at February 28, 2007. (d) The fund may lend securities, through its agents, to qualified borrowers in order to earn additional income. The loans are collateralized by cash and/or securities in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agents; the fund will bear the risk of loss with respect to the investment of the cash collateral. At February 28, 2007, the value of securities loaned amounted to $14,993,660. Certain of these securities were sold prior to period-end. The fund received cash collateral of $15,490,141 which is pooled with collateral of other Putnam funds into 28 issues of high-grade, short-term investments. (e) The fund invests in Putnam Prime Money Market Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, an indirect wholly-owned subsidiary of Putnam, LLC. Investments in Putnam Prime Money Market Fund are valued at its closing net asset value each business day. Management fees paid by the fund are reduced by an amount equal to the management and administrative fees paid by Putnam Prime Money Market Fund with respect to assets invested by the fund in Putnam Prime Money Market Fund. Income distributions earned by the fund totaled $401,734 for the period ended February 28, 2007. During the period ended February 28, 2007, cost of purchases and proceeds of sales of investments in Putnam Prime Money Market Fund aggregated $128,347,120 and $124,372,066, respectively. (R) Real Estate Investment Trust. (S) Securities on loan, in part or in entirety, at February 28, 2007. At February 28, 2007, liquid assets totaling $2,410,680 have been designated as collateral for open futures contracts. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Certain investments, including certain restricted securities, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. Futures and options contracts The fund may use futures and options contracts to hedge against changes in the values of securities the fund owns or expects to purchase, or for other investment purposes. The fund may also write options on swaps or securities it owns or in which it may invest to increase its current returns. The potential risk to the fund is that the change in value of futures and options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, or if the counterparty to the contract is unable to perform. Risks may exceed amounts recognized on the statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Futures and written option contracts outstanding at period end, if any, are listed after the funds portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Effective January 1, 2007, the fund retained State Street Bank and Trust Company ("State Street") as its custodian. Putnam Fiduciary Trust Company, the fund's previous custodian, is managing the transfer of the fund's assets to State Street. This transfer is expected to be completed for all Putnam funds during the first half of 2007, with PFTC remaining as custodian with respect to fund assets until the assets are transferred. Also effective January 1, 2007, the fund's investment manager, Putnam Investment Management, LLC entered into a Master Sub-Accounting Services Agreement with State Street, under which the investment manager has delegated to State Street responsibility for providing certain administrative, pricing, and bookkeeping services for the fund. Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Capital Appreciation Fund By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: April 27, 2007 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: April 27, 2007 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: April 27, 2007
